Citation Nr: 1705895	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  12-17 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for panic disorder with agoraphobia and a depressive disorder, not otherwise specified.

2.  Entitlement to a compensable rating for irritable bowel syndrome (IBS). 

3.  Entitlement to service connection for gastroesophageal reflux disease. 

4.  Entitlement to service connection for atopic dermatitis (claimed as eczema, seborrheic dermatitis, and erythema nodosum).

5.  Entitlement to service connection for left hip and mid-thigh pain. 

6.  Entitlement to service connection for costochondritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida.

In August 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The issues of entitlement to service connection for atopic dermatitis and for left hip and mid-thigh pain, and increased ratings for IBS and a psychiatric disorder characterized as a panic disorder with agoraphobia and a depressive disorder, not otherwise specified are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During her hearing on August 23, 2016, prior to the promulgation of a decision by the Board, the Veteran testified on the record that she wished to withdraw from appellate review her claims of entitlement to service connection for GERD and costochondritis.


CONCLUSION OF LAW

The criteria for withdrawal of the claims for service connection for GERD and costochondritis have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2016, the Veteran testified on the record that she wished to withdraw her claims of entitlement to service connection for GERD and service connection for costochondritis from appellate review.  Under 38 C.F.R. § 20.204, an appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  Thus, the August 2016 testimony on the record satisfied the criteria for withdrawal of the Veteran's substantive appeal as to the issues of entitlement to service connection for GERD and entitlement to service connection for costochondritis.  38 C.F.R. § 20.204 (2016).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (d)(5) (West 2014).  As the claims of entitlement to service connection for GERD and entitlement to service connection for costochondritis have been withdrawn, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.


ORDER

The appeal on the issue of entitlement to service connection for GERD is dismissed.

The appeal on the issue of entitlement to service connection for costochondritis is dismissed.


REMAND

Although the Board sincerely regrets the delay, further development is necessary prior to adjudication of the Veteran's claims of entitlement to increased ratings for IBS and her psychiatric disorders, and service connection for atopic dermatitis and a left hip disability.  

Regarding the increased rating claims, the Veteran was last examined for her psychiatric disorder in July 2009 and her IBS in April 2009.  During her August 2016 hearing, she specifically testified that her IBS has worsened since her last examination.  In light of that assertion, and given that it has been over seven years since the Veteran was last examined for either her IBS or psychiatric disability, the she should be afforded contemporaneous VA examinations to assess the current nature, extent and severity of those conditions.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43, 186 (1995).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Turning to the service connection claims, the Board finds that new examinations are needed.  In this case, an April 2009 pre-discharge examiner determined that both the Veteran's claimed eczema/dermatitis and left hip/thigh conditions had resolved.  However, post-service VA treatment notes show assessments of seborrheic dermatitis, nummular eczema, and hand eczema/dermatitis in October 2009.  Similarly, a September 2011 VA treatment note shows an impression of dermatitis and eczema, and a May 2014 active problem list includes "dermatitis or eczema."
Additionally, a February 2012 private treatment record shows complaints of left hip pain and an assessment of coccygodynia (sacral pain).   Given the evidence of continued Veteran's skin and left hip complaints, and as service treatment records are rife with complaints of left hip pain and show dermatologic treatment, including for nummular eczematous dermatitis as recently as January 2009, new examinations should be scheduled. 

It does appear that the Veteran was scheduled for and notified of examinations related to her claimed skin and left hip disabilities in December 2011, but failed to report.  She is advised that that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claims. 38 C.F.R. § 3.655 (2016).

Finally, any additional relevant VA and private treatment records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159 (c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The Veteran should be provided an opportunity to submit any relevant private treatment records, or authorize VA to obtain the records on her behalf.

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Veteran, obtain all outstanding medical records relating to treatment of her psychiatric, IBS, skin, and left hip/thigh disabilities, to include updated records from her private gastroenterologist, Indian River Medical Center, and any other private provider who has treated her for her disabilities on appeal.  Any negative responses should be in writing and should be associated with the claims file.

Additionally, obtain all outstanding, pertinent VA treatment records dating since June 2009 associate them with the claims file.

2.  Then, schedule the Veteran for a VA gastrointestinal examination to determine the current level of severity of her service-connected IBS disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

The examiner should also comment on the degree to which the Veteran's IBS disability would impair her ability to be employed.

3.  Schedule the Veteran for a VA mental disorders examination to determine the current level of severity of her service-connected panic disorder with agoraphobia and depressive disorder, not otherwise specified.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

The examiner should also comment on the degree to which the Veteran's psychiatric disability would impair her ability to be employed.

4.  Schedule the Veteran for a dermatologic examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  Following examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that any dermatitis or eczema shown on exam or in the post-service treatment records was incurred in or otherwise related to service?  Please explain why or why not.  

A rationale for any opinion expressed should be set forth.

In providing the foregoing opinion, the examiner should address evidence in the service treatment records showing treatment for skin problems, to include erythema nodosum, nummular eczematous dermatitis, and xerosis cutis. 

If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5.  Schedule the Veteran for an orthopedic examination to address the left hip.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  Following examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that any left hip/thigh disability found on exam or in the post-service treatment records was incurred in or otherwise related to service?  Please explain why or why not.  

A rationale for any opinion expressed should be set forth.

In providing the foregoing opinion, the examiner should address evidence in the service treatment records showing chronic complaints of left hip pain and an assessment of hip flexor tendonitis.   

If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

6.  Then, readjudicate the appeal.  If any benefit is not granted in full, issue a supplemental statement of the case to the Veteran and her representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


